DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on February 14, 2022 is acknowledged. Accordingly claims 1-3 and 5-9 remain pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 9, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm:
Claim 1 recites “identifying at least two transaction supplies into a multimode transaction by the multimode transaction identifier…”
Claim 9 recites “identifying at least two transaction supplies into a multimode transaction by the multimode transaction identifier…”
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saraniecki et al (hereinafter “Saraniecki”) U.S. Patent Application Publication No. 2019/0043043 A1 in view of Duntzig et al (hereinafter “Duntzig”) U.S. Patent Application Publication No. 2009/0037910 A1 and alternatively in view of Cheung et al (hereinafter “Cheung”) U.S. Patent Application Publication No. 2011/0218900 A1 and/or Dawson (hereinafter “Dawson”) U.S. Patent No. 7,966,249 B1.

As per claims 1 and 9, Saraniecki discloses a method for carrying out transactions in a network implementing a distributed ledger, wherein the network comprises a plurality of transaction nodes a plurality of ledger computing nodes and one multinode transaction identifier, the method comprising the steps of:
issuing of transaction supplies, by the transaction nodes (0173, which discloses that “FIG. 9 illustrates an example execution of multi-node transactions. At the time of the transaction as agreed upon in the parameters of the proposed digital lock/smart contract by node A (710), node B (720), and node C (730), one or all of node A, node B, and/or node C, which may be prompted by messaging (780) from the distributed ledger (730), may initiate the transfer of token ABC (750) from node A to node B in exchange for the transfer of token EFG (760) from node B to node C, and the transfer of XYZ (350) from node C to node A.”),
identifying at least two transaction supplies related to a multinode transaction, by the multinode transaction identifier by (0179, which discloses that “FIG. 11 depicts an example of such a configuration with three nodes, node A (910), node B (920), and node C (930).  Node A may initiate the transaction by messaging a proposed digital lock to node B (950A), which may be passed through to node (960B).  Such messaging may comprise separate proposed digital locks or may comprise a single proposed digital lock.  Nodes B and C may transmit their acceptance to node A (950B and 960B).”).  
selecting a first transaction supply of the at least two transaction supplies;
recursively selecting and matching one or more transaction supplies of the at least two transaction supplies with the first transaction supply by; 

performing a one-side matching between the first transaction supply and a different transaction supply of the one or more transaction supplies, 
if matched, further performing an other-side matching between the different transaction supply and the first transaction supply, 
if not matched by the one-side matching or the other-side matching, selecting a subsequent transaction supply from the one or more transaction supplies, 
combining the first transaction supply and the matched one or more transaction supplies identified by the recursively selecting and matching step, by the multinode transaction identifier by: 
combining the first transaction supply and the one or more recursively matching transaction supplies into a single transaction, and 
recording the single transaction in the distributed ledger, wherein the single transaction includes the combined transaction supplies, when transferring assets among the transaction nodes.
What Saraniecki does not explicitly disclose is:
selecting a first transaction supply of the at least two transaction supplies;
recursively selecting and matching one or more transaction supplies of the at least two transaction supplies with the first transaction supply by; 
performing a one-side matching between the first transaction supply and a different transaction supply of the one or more transaction supplies, 
if matched, further performing an other-side matching between the different transaction supply and the first transaction supply, 
if not matched by the one-side matching or the other-side matching, selecting a subsequent transaction supply from the one or more transaction supplies, 
combining the first transaction supply and the matched one or more transaction supplies identified by the recursively selecting and matching step, by the multinode transaction identifier by: 
combining the first transaction supply and the one or more recursively matching transaction supplies into a single transaction, and 
recording the single transaction in the distributed ledger, wherein the single transaction includes the combined transaction supplies, when transferring assets among the transaction nodes.
Duntzig discloses the method comprising:
selecting a first transaction supply of the at least two transaction supplies (0112, which discloses that “Furthermore, an initial "order of processing" of the legs is selected. For a two leg trade this involves an ALeg intended to be initially matched first, and a BLeg matched second.”);
recursively selecting and matching one or more transaction supplies of the at least two transaction supplies with the first transaction supply by (0143, which discloses that “For multileg trades involving more than two legs, if the secondary matches correctly then the algorithm proceeds recursively publishing to the third leg (or subsequent leg) that potential matches for legs 1, 2, etc. have been found and performing the critical test on the next leg in the leg order.”); 
performing a one-side matching between the first transaction supply and a different transaction supply of the one or more transaction supplies (0122, which discloses that “When the primary leg (PriLeg) reaches the front of the queue of the primary node handling matching for its target book or, in the case of peer-peer failover schemes, is agreed to be the "next order" to be handled: [0123] 1. The book is checked to see whether a matching trade is currently available; [0124] 2. if not: the leg is left in the book available for matching with subsequent incoming requests on that book;”), 
if matched, further performing an other-side matching between the different transaction supply and the first transaction supply (0125, which discloses that “[0125] 3. If there is a potential matching trade: [0126] Publish the information on this potential trade to the "next" venue on the trade sequence of this multileg; [0127] Wait for a response indicating whether the other legs of the trade are matched or node; [0128] Hold trading on this Book1 contract until this response is received--so that there is deterministic order of trades on book 1 either including or not including this multileg trade.”), 
if not matched by the one-side matching or the other-side matching, selecting a subsequent transaction supply from the one or more transaction supplies (0129, which discloses that “FIG. 10 shows the state (in the case of a two leg multileg trade with a peer recovery scheme at each market matching venue) for when there is no match immediately available at book 1 for the primary leg. The unmatched PriLeg requests are sitting in the books in memory in peer nodes Book1.sub.--a and Book1.sub.--b where they are available for matching with other incoming requests, both single leg and multileg.”), 
combining the first transaction supply and the matched one or more transaction supplies identified by the recursively selecting and matching step, by the multinode transaction identifier by (0131, which discloses that “When the potential primary leg trade information arrives at a matching node for the next leg in the leg sequence for the multileg trade: [0132] 1. This request is treated with priority and handled ahead of normal (single leg) requests in the queue; [0133] 2. The partner leg request is retrieved from the bag or request queue; [0134] 3. Matching against the in memory book for the secondary leg is performed;”): 
combining the first transaction supply and the one or more recursively matching transaction supplies into a single transaction (0135, which discloses that “If there is no match for the secondary leg: [0136] inversion occurs: this leg--previously the secondary--is now considered the primary and left on the book available for matching with subsequent arriving requests;), and 
recording the single transaction in the distributed ledger, wherein the single transaction
includes the combined transaction supplies, when transferring assets among the transaction nodes (0140, which discloses that “[0140] this is reported and sent to a logging node for this book to make a hardened record”).
Alternatively Cheung and/or Dawnson discloses the method comprising:
combining the first transaction supply and the one or more transaction supplies identified by the recursively selecting and matching step, by the multimode transaction identifier (See Cheung: 0002, which discloses that “In trade data compression, similar trade records are combined into a single trade record aggregating multiple transactions into a single transaction record.”; 0012; see Dawson: claim 12, which discloses that “The method of claim 8, further comprising the steps of: d) receiving a plurality of sell orders from the one or more investors; e) combining the plurality of sell orders by same type and same issuer into one or more combined sell orders; and f) executing the one or more combined sell orders as a single trade or transaction per combined sell order through the exchange.”) by;
combining the first transaction supply and the one or more recursively matching transaction supplies into a single transaction (See Cheung: 0002, which discloses that “In trade data compression, similar trade records are combined into a single trade record aggregating multiple transactions into a single transaction record.”; 0012; see Dawson: claim 12, which discloses that “The method of claim 8, further comprising the steps of: d) receiving a plurality of sell orders from the one or more investors; e) combining the plurality of sell orders by same type and same issuer into one or more combined sell orders; and f) executing the one or more combined sell orders as a single trade or transaction per combined sell order through the exchange.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Saraniecki and incorporate a method further comprising: selecting a first transaction supply of the at least two transaction supplies; recursively selecting and matching one or more transaction supplies of the at least two transaction supplies with the first transaction supply by; performing a one-side matching between the first transaction supply and a different transaction supply of the one or more transaction supplies, if matched, further performing an other-side matching between the different transaction supply and the first transaction supply, if not matched by the one-side matching or the other-side matching, selecting a subsequent transaction supply from the one or more transaction supplies, combining the first transaction supply and the matched one or more transaction supplies identified by the recursively selecting and matching step, by the multinode transaction identifier by: combining the first transaction supply and the one or more recursively matching transaction supplies into a single transaction, and recording the single transaction in the distributed ledger, wherein the single transaction includes the combined transaction supplies, when transferring assets among the transaction nodes in view of the teachings of Duntzig and/or Cheung and/or Dawson in order to reduce the number of communications or orders between nodes.

As per claim 2, Saraniecki further discloses the method further comprising, before the identifying step a step of:
requesting the multinode transaction, by at least one transaction node (0173).

As per claim 3, Saraniecki further discloses the method, further comprising a step of:
transmitting the multinode transaction to the transaction node requesting the multinode transaction (0150; 0173).

As per claim 5, Saraniecki further discloses the method, wherein the combining step comprises the step of:
settling the at least two transaction supplies (0164; 0174).

As per claim 6, Saraniecki further discloses the method, further comprising the step of: 
ommitting of a committed multinode transaction in the distributed ledger, by a transaction node which received the multinode transaction (see fig,. 11; 0191).

As per claim 7, Saraniecki further discloses the method, wherein the committed multinode transaction is recorded in the distributed ledger as a single transaction (see fig. 11; 0018; 0202).

As per claim 8, Saraniecki further discloses the method, wherein the multinode transaction is recorded in the distributed ledger by using a buffer when transferring assets among the transaction nodes (0100; 0118).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 2, 2022